Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2022

                                      No. 04-22-00216-CV

                                     2008 LEXUS GX470,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2021W0676
                       Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due on May 26, 2022. On June 9, 2022, appellant filed a
brief, and on July 5, 2022, we struck the brief and ordered appellant to file an amended brief by
July 27, 2022. On July 8, 2022, appellant filed a motion requesting a thirty day extension of time
to file the brief. Appellant’s motion is GRANTED IN PART. Appellant’s brief is due on or
before August 8, 2022. No further extensions of time will be allowed absent extenuating
circumstances.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court